Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 01/10/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 2, 4, 6, 9-12, 14, 16 and 19 have been considered and examined.  Claim(s) 3, 5, 7, 8, 13, 15, 17, 18, 20 and 21 has/have been canceled. 

Allowable Subject Matter
Claims 1, 2, 4, 6, 9-12, 14, 16 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a mounting frame for mounting an LED connector assembly, the mounting frame comprising: retention projections provided about the circumference of the mounting opening, the retention projections extending from a side wall of the mounting opening into the mounting opening, the retention projections having fixed ends attached to a side wall of the mounting opening and free ends extending toward a longitudinal center axis of the mounting opening, the retention projections having upper sloped walls extending between the fixed ends and the free ends and locking shoulders extending between the fixed ends and the free ends, the upper sloped walls positioned on first sides of the retention projections closer to the first surface, the locking shoulders positioned on second sides of the retention projections further from the first surface, the locking shoulders extending from side wall at an angle of ninety degrees or less as measured at the intersections of the locking shoulders and the side wall, the retention projections being spaced from the centering ribs, the retention projections being spaced between a second distance and a third distance from the first surface of the mounting frame, the second distance and the third distance being larger than the first distance, the locking shoulders of the retention projections configured to cooperate with LED connector assembly to retain the LED connector assembly in position relative to the mounting frame are not disclosed. 
The closest prior art are Maddock (USPN 4,778,409) and Wittman (US Pub. 2009/0155017). While Maddock discloses a mounting frame (Figs. 1-5; 12 lamp socket) and Wittman discloses a mounting frame (Fig. 4B and 5A). Neither Maddock nor Wittman disclose or suggest in summary retention projections provided about the circumference of the mounting opening, the retention projections extending from a side wall of the mounting opening into the mounting opening, the retention projections having fixed ends attached to a side wall of the mounting opening and free ends extending toward a longitudinal center axis of the mounting opening, the retention projections having upper sloped walls extending between the fixed ends and the free ends and locking shoulders extending between the fixed ends and the free ends, the upper sloped walls positioned on first sides of the retention projections closer to the first surface, the locking shoulders positioned on second sides of the retention projections further from the first surface, the locking shoulders extending from side wall at an angle of ninety degrees or less as measured at the intersections of the locking shoulders and the side wall, the retention projections being spaced from the centering ribs, the retention projections being spaced between a second distance and a third distance from the first surface of the mounting frame, the second distance and the third distance being larger than the first distance, the locking shoulders of the retention projections configured to cooperate with LED connector assembly to retain the LED connector assembly in position relative to the mounting frame.
Claim 11 is allowable because limitations an LED assembly comprising: a mounting frame comprising: retention projections provided about the circumference of the mounting opening, the retention projections extending from a side wall of the mounting opening into the mounting opening, the retention projections having fixed ends attached to a side wall of the mounting opening and free ends extending toward a longitudinal center axis of the mounting opening, the retention projections having upper sloped walls extending between the fixed ends and the free ends and locking shoulders extending between the fixed ends and the free ends, the upper sloped walls positioned on first sides of the retention projections closer to the first surface, the locking shoulders positioned on second sides of the retention projections further from the first surface, the locking shoulders extending from side wall at an angle of ninety degrees or less as measured at the intersections of the locking shoulders and the side wall, the retention projections being spaced from the centering ribs, the retention projections being spaced between a second distance and a third distance from the first surface of the mounting frame, the second distance and the third distance being larger than the first distance; an LED connector positioned in the mounting opening, the LED connector having a mounting portion with a positioning portion and a threaded securing portion, the positioning portion being positioned to cooperate with the centering ribs to center the LED connector in the mounting opening, the threaded securing portion being positioned to cooperate with the locking shoulders of the retention projections to secure the LED connector in the mounting opening of the mounting frame are not disclosed. 
The closest prior art are Maddock (USPN 4,778,409) and Wittman (US Pub. 2009/0155017). While Maddock discloses an assembly (Figs. 1-5) and Wittman discloses an assembly (Fig. 4B and 5A). Neither Maddock nor Wittman disclose or suggest in summary retention projections provided about the circumference of the mounting opening, the retention projections extending from a side wall of the mounting opening into the mounting opening, the retention projections having fixed ends attached to a side wall of the mounting opening and free ends extending toward a longitudinal center axis of the mounting opening, the retention projections having upper sloped walls extending between the fixed ends and the free ends and locking shoulders extending between the fixed ends and the free ends, the upper sloped walls positioned on first sides of the retention projections closer to the first surface, the locking shoulders positioned on second sides of the retention projections further from the first surface, the locking shoulders extending from side wall at an angle of ninety degrees or less as measured at the intersections of the locking shoulders and the side wall, the retention projections being spaced from the centering ribs, the retention projections being spaced between a second distance and a third distance from the first surface of the mounting frame, the second distance and the third distance being larger than the first distance; an LED connector positioned in the mounting opening, the LED connector having a mounting portion with a positioning portion and a threaded securing portion, the positioning portion being positioned to cooperate with the centering ribs to center the LED connector in the mounting opening, the threaded securing portion being positioned to cooperate with the locking shoulders of the retention projections to secure the LED connector in the mounting opening of the mounting frame.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875